DISMISS; and Opinion Filed April 22, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00350-CV

           BAYLOR REGIONAL MEDICAL CENTER AT GRAPEVINE AND
                 BAYLOR HEALTH CARE SYSTEM, Appellants
                                  V.
                       ULISES RODRIGUEZ, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-02446-E

                               MEMORANDUM OPINION
                       Before Justices Lang-Miers, Murphy, and Fillmore
                                Opinion by Justice Lang-Miers
       Before the Court is appellants’ April 1, 2013 unopposed motion to dismiss the appeal.

Appellants inform the Court that they no longer wish to pursue the appeal. Accordingly, we

grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


130350F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BAYLOR REGIONAL MEDICAL                                On Appeal from the County Court at Law
CENTER AT GRAPEVINE AND                                No. 5, Dallas County, Texas
BAYLOR HEALTH CARE SYSTEM,                             Trial Court Cause No. CC-12-02446-E.
Appellants                                             Opinion delivered by Justice Lang-Miers.
                                                       Justices Murphy and Fillmore, participating.
No. 05-13-00350-CV         V.

ULISES RODRIGUEZ, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, ULISES RODRIGUEZ, recover his costs of this appeal
from appellants, BAYLOR REGIONAL MEDICAL CENTER AT GRAPEVINE and BAYLOR
HEALTH CARE SYSTEM.


Judgment entered this 22nd day of April, 2013.




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE




                                                 –2–